Citation Nr: 0530531	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for peripheral neuropathy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from May 1962 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claim.

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in October 2003, a 
transcript of which is of record.

The record reflects that this case was previously before the 
Board in February 2004, at which time it was remanded for 
additional development to include obtaining VA medical 
records and to accord the veteran a new examination.  
Although the record reflects that this development has been 
completed, for the reasons stated below a new remand is 
required in the instant case.  Therefore, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The record reflects that after this case was last adjudicated 
below by a June 2005 Supplemental Statement of the Case 
(SSOC), additional private medical records were received 
dated from June to July 2005.  Thereafter, in an October 2005 
statement, the veteran's representative reported that he had 
elected not to waive initial consideration of the new 
evidence by the RO.  See 38 C.F.R. § 20.1304; see also 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).  Accordingly, the representative requested that 
the case be remanded to the RO for inclusion of the new 
evidence into the record, and for initial consideration of 
this new evidence by the RO/AMC.

The representative also noted the fact that this additional 
evidence included a private medical statement dated July 15, 
2005, which indicated that the veteran had an imminent visit 
to a neurologist to evaluate his current condition.  However, 
these records have not been added to the file, and the 
representative asserted that the veteran thought it was 
important that this evidence be included in the record.  
Consequently, a remand is also required to obtain this 
evidence.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
peripheral neuropathy since July 2005, 
particularly the neurologist referred to 
in the July 15, 2005, private medical 
statement.  After securing any necessary 
release, the RO should obtain these 
records.

2.  After obtaining any additional 
records to the extent possible, as well 
as any other development deemed 
necessary, the RO should readjudicate the 
issue on appeal in light of any 
additional evidence added to the records 
assembled for appellate review, to 
include the private medical records noted 
above which are dated from June to July 
2005.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a new SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in June 
2005, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


